Citation Nr: 0317026	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  00-18 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for recurrent strain of 
the lumbosacral area.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Denver, Colorado, 
Regional Office (RO).  That decision found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a recurrent strain of the 
lumbosacral area.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in July 2001.

The Board entered a decision in this case in September 2001 
that found new and material evidence had not been presented 
to reopen a claim for service connection for a recurrent 
strain of the lumbosacral area.  The veteran appealed his 
case to the United States Court of Appeals for Veterans 
Claims (Court).  In October 2002, representatives of the 
veteran and of the Secretary of VA filed with the Court a 
joint motion for remand.  The representatives moved to vacate 
and remand the Board's September 2001 decision as to the 
issue of whether new and material evidence had been presented 
to reopen a claim for service connection for a recurrent 
strain of the lumbosacral area.  The Court granted the joint 
motion and remanded that issue for further action by the 
Board.  


REMAND

As discussed in the Introduction, this claim was denied by 
the Board in a September 2001 decision.  The veteran 
subsequently appealed that decision to the Court.  While that 
case was pending at the Court, the veteran's attorney and the 
VA Office of the General Counsel filed a joint motion to 
vacate the Board's decision, and to remand the veteran's 
claim for readjudication.  In the joint motion, the parties 
noted that the veteran had testified, at his July 2001 
hearing, that he was currently in receipt of disability 
payments from the Social Security Administration as a result 
of his back disorder and that, according to a January 21, 
1969, letter, he had been approved for discharge due to his 
back disability.  Those records were not obtained and 
associated with the claims file.  For this reason, the 
parties determined that a remand was necessary so that the 
Board could ensure compliance the Veterans Claims Assistance 
Act (VCAA), Pub. L. No. 106-475, 11 Stat. 2096 (2000).  The 
VCAA redefines the VA's obligations with respect to its duty 
to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  In 
particular, in the case of a claim for disability 
compensation, the VA shall obtain any relevant records held 
by any Federal Departmant that the claimant adequately 
identifies.  38 U.S.C.A. § 5103A(c)(3).

Accordingly, the claims is remanded for the following 
actions:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The RO should obtain the veteran's 
military personnel records, including all 
documentation surrounding discharge and 
any proposed Medical Board proceedings.

3.  The RO should review the claims 
folder and ensure that all developmental 
and notification actions required by VCAA 
have been completed in full.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (see 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002)) are fully complied with and 
satisfied.

4.  After undertaking any additional 
development deemed necessary in order to 
satisfy the VCAA, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his attorney should be 
furnished with copies of a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




